DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 8 requires a step of “drying, pulverizing and/or granulating the material obtained in step (c) prior to pelletising in step (d). 

The specification as originally filed describes processing step (d) may involve drying, pulverizing and/or granulating the material, preferably pelletizing the material obtained in step (c) [Page 6]. The PRIOR TO pelletising is not described in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rudas (US Patent No. 7,211,429 B1) in view of Jarvinen et al. (US Patent Publication No. 2018/0297908 A1) and further in view of Hara (Taiwan, 2001).

(a) providing partially decomposed organic matter (e.g. organic material subjected to a preliminary composting pre-conditioning stage) [Column 6, lines 49-63];
(b) contacting the organic matter with:
(i) an anaerobic digestate [Column 10, line 27-30];
(ii) a source of nitrate ion [Column 10, Table], 
 (iii) a source of ammonia (e.g. ammonium) [Column 10, Table]; and
(c) contacting the mixture obtained in step (b) with a source of carbon dioxide in the form of biogas generated during the anaerobic digestion stage [Column 9, line 4-8].

While the Rudas reference discloses the presence of nitrate ion and ammonia [Column 10, Table], it does not explicitly describe the step of contacting with these sources.

Jarvinen et al. describe a granular fertilizer or soil conditioner [Abstract] containing a bio-based material (e.g. compost) [Paragraph 0042]. The bio-based granular core contains nitrogen originally present in the bio-based material [Paragraph 0066]. Additionally, nitrogen may be introduced from an outside source such as water soluble calcium nitrate (e.g. a source of a nitrate ion) and a source of ammonia (e.g. ammonium compounds) [Paragraph 0066]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to contact the bio-based material of the Rudas with additional sources of nitrogen compounds because water-soluble compositions such as calcium nitrate, described by Jarvinen, quickly dissolve in soil and give plants a quick boosting effect soon after the spreading of the fertilizer 

The combination of Rudas and Jarvinen does not explicitly teach preparing a composition comprising an anaerobic digestate and ammonia; contacting the partially decomposed organic matter with said composition; and contacting the partially decomposed organic matter with a source of nitrate. However, it lies within the level of one of ordinary skill to introduce additional nitrogen components at any point during the fertilizer production process. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Rudas does not explicitly disclose a step (d) of pelletizing the material obtained in step (c).

Hara is directed to pelletizing of compost for use in soil conditioning [Abstract]. Compost has a high moisture content and a high volume per unit weight [Abstract]. The benefits of pelletizing compost include making the material more suitable for transport and mechanized spreading [Page 5]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to granulate/pelletize the composted organic matter described by Rudas. One of ordinary skill in the art would have been motivated to do so in view of these and other advantages described by Hara.

In regard to claims 2-3, Rudas discloses a partially decomposed organic matter (e.g. organic material subjected to a preliminary composting pre-conditioning stage) [Column 6, lines 49-63] in the form of compost from organic matter comprising cellulosic fibers (e.g. waste paper) [Column 6, line 49-55].


In regard to claim 7, Rudas discloses (c) contacting the mixture obtained in step (b) with a source of carbon dioxide in the form of biogas generated during the anaerobic digestion stage [Column 9, line 4-8].

In regard to claim 8, Rudas et al. disclose drying the material obtained in step (c) (e.g. the resulting compost is relatively dry) [Column 10, lines 4-5].

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 9 overcomes the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph rejection previously presented. However, the amendments to the claim raise the issue of new matter and have been newly rejected above.

Applicant argues (Pg. 2) that the Rudas and Hara prior art are incompatible processes because Rudas describes a waste treatment that requires an initial anaerobic digestion followed by aerobic composting and Hara prefers a preliminary aerobic pre-conditioning step. This argument is not persuasive. In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combination of Hara with Rudas demonstrates the benefits of pelletizing compost include making the material more suitable for transport and mechanized spreading [Page 5]. The combination of references suggests the suitability of a pelletizing step in Rudas’ compost production method. The rejection is not based on a bodily incorporation of Hara’s digestion step. The Hara reference is cited and describes motivation for pelletizing of compost for use in soil conditioning [Abstract]. Furthermore, small fertilizer pellets or granules are well known and widely used in the fertilizer field.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gorbell et al. (US Patent No. 7,882,646 B2) demonstrates granulation and pelletization are well-known techniques [Column 21, line 54 – Column 22, line 14]
“The solids output from the dryer vessel, referred to herein as converted material, are typically further processed by milling, granulating, pelletizing, prilling or other processing to produce a final feed, fuel, recycle or other product in the form desired for packaging or bulk distribution, transport and use. Such milling, granulating, pelletizing or prilling equipment and operations useful in this invention are those that are conventional and well-known […].”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731